 
                                                                                                                                                                                                                                                                                             
EXHIBIT 10.4
 
 
                                                                                Execution
Copy
 


 
BROADPOINT SECURITIES GROUP, INC.
 
PREEMPTIVE RIGHTS AGREEMENT
 
This PREEMPTIVE RIGHTS AGREEMENT (the “Agreement”) is made as of the 27th day of
June, 2008, by and between Broadpoint Securities Group, Inc., a New York
corporation (the “Company”), and MAST Credit Opportunities I Master Fund Limited
(the “Investor”). In consideration of the premises and mutual covenants
contained herein, the parties hereby agree as follows:
 
1.    Definitions. For purposes of this Agreement:
 
1.1.    The term “Affiliate” has the meaning set forth in Rule 12b-2 under the
Securities Exchange Act of 1934, as amended, as in effect as on the date hereof.
 
1.2.    The term “Business Day” means any day other than a Saturday, Sunday or a
day on which banking institutions in the State of New York are authorized by law
or executive order to close.
 
1.3.    The term “Capital Stock” shall mean the Common Stock and the preferred
stock, par value $0.01 per share, of the Company.


1.4.    The term “Common Stock” shall mean shares of the Company’s common stock,
par value $0.01 per share.
 
1.5.    The term “Current Market Price” means, as of the date of determination,
(a) the average of the daily Fair Market Value under clause (i) or (ii) of the
definition thereof of the Common Stock during the immediately preceding thirty
(30) trading days ending on such date, and (b) if the Common Stock is not then
listed or admitted to trading on any national securities exchange or quoted in
the over-the-counter market, then the Fair Market Value under clause (iii) of
the definition thereof on such date.
 
1.6.    The term “Derivative Securities” means any securities or rights
convertible into, or exercisable or exchangeable for (in each case, directly or
indirectly), Common Stock, including options and warrants.
 
1.7.    The term “Equity Securities” means Capital Stock and all warrants,
options or other rights to acquire Capital Stock, including any debt security
that is convertible into, or exchangeable for, Capital Stock.
 
1.8.    The term “Fair Market Value” shall mean, as of the date of
determination: (i) if the Common Stock is listed on a national securities
exchange or admitted to unlisted trading privileges on such exchange, the Fair
Market Value shall be the last reported sale price of the Common Stock on such
exchange or market system on the last Business Day prior to the date of the
Offer Notice or, if no such sale is made on such day, the average closing bid
and asked price for such day on such exchange or market system; (ii) if the
Common Stock is not listed or admitted to unlisted trading privileges, the Fair
Market Value shall be the mean of the last reported bid and asked prices
reported by Pink Sheets or other similar over the counter quotation service, on
the last Business Day prior to the date of the Offer Notice; or (iii) if the
Common Stock is not so listed or admitted to unlisted trading privileges and bid
and asked prices are not so reported, the Fair Market Value shall be an amount
determined mutually by (x) a majority of the members of the Board of Directors
of the Company, and (y) the Investor.  If the Board of Directors and the
Investor shall fail to agree within five (5) Business Days, the Fair Market
Value shall be an amount determined, at the Company’s expense, by an independent
nationally recognized investment banking firm chosen by the Board of Directors
and reasonably acceptable to the Investor.  Any determination of the Fair Market
Value by an appraiser shall be based on a valuation of the Company as an
entirety without regard to any discount for minority interests or disparate
voting rights among classes of capital stock.
 
1.9.    The term “New Securities” shall mean Equity Securities of the Company,
whether now authorized or not, or rights, options, or warrants to purchase said
Equity Securities, or securities of any type whatsoever that are, or may become,
convertible into or exchangeable into or exercisable for said Equity Securities
(collectively “New Securities”).
 
1.10.    The term “Securities Act” means the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder.
 
2.    Right of First Offer.  Subject to the terms and conditions specified in
this Section 2, in the event the Company proposes to offer or sell any New
Securities below the Current Market Price, the Company shall first make an
offering of such New Securities to the Investor in accordance with the
provisions of this Section 2; provided, however, that nothing in this Section 2
shall prevent the Company from offering or selling any New Securities to Matlin
Patterson provided that the Investor is allowed to participate in such offering
in accordance with Section 2(b) .
 
(a) The Company shall deliver a notice, in accordance with the provisions of
Section 3.5 hereof, (the “Offer Notice”) to the Investor stating (i) its bona
fide intention to offer such New Securities, (ii) the number of such New
Securities to be offered, and (iii) the price and terms, if any, upon which it
proposes to offer such New Securities.
(b) By written notification received by the Company, within twenty (20) calendar
days after mailing of the Offer Notice, (i) if Matlin Patterson does not elect
to participate in the offering, the Investor may elect to purchase or obtain, at
the price and on the terms specified in the Offer Notice, all such New
Securities, or (ii) if Matlin Patterson does elect to participate in the
offering, the Investor may elect to purchase up to that portion of such New
Securities which equals the proportion that the Common Stock issued and held, or
issuable (directly or indirectly) upon conversion and/or exercise, as
applicable, of any Derivative Securities then held, by the Investor bears to the
total Common Stock of the Company then outstanding (assuming full conversion
and/or exercise, as applicable, of all Derivative Securities held by
MatlinPatterson and the Investor).
 
(c) If all New Securities referred to in the Offer Notice are not elected to be
purchased or obtained, the Company may, during the ninety (90) day period
following the expiration of the period provided in Section 2.1(b) hereof, offer
the remaining unsubscribed portion of such New Securities (collectively, the
“Refused Securities”) to any person or persons at a price not less than, and
upon the same terms and conditions as, those specified in the Offer Notice.  If
the Company does not enter into an agreement for the sale of the New Securities
within such period, or if such agreement is not consummated within thirty (30)
days of the execution thereof, the right provided hereunder shall be deemed to
be revived and such New Securities shall not be offered unless first reoffered
to the Investor in accordance with this Section 2.1.
 
(d) The right of first offer in this Section 2 shall not be applicable to: (i)
Common Stock issued or deemed issued to employees or directors of, or
consultants to, the Company or any of its subsidiaries pursuant to a plan,
agreement, or arrangement approved by the Board of Directors of the Company;
(ii) the issuance of securities pursuant to the conversion or exercise of
convertible or exercisable securities outstanding on the date hereof; (iii)
securities issued in connection with any stock split or stock dividend of the
Company; or (iv) the issuance of securities in connection with a bona fide
business acquisition of or by the Company, whether by merger, consolidation,
sale of assets, sale or exchange of stock or otherwise.
 
3.    Miscellaneous.
 
3.1.    Termination.  This Agreement shall terminate upon the earlier to occur
of (i)  a Liquidation Event, as such term is defined in the Company’s
Certificate of Designations, Relative Rights, Preferences and Limitations of
Series B Mandatory Redeemable Preferred Stock, or (ii) such time the Warrant has
expired, been canceled or exercised in full.


3.2.    Transfers, Successors and Assigns. The terms and conditions of this
Agreement shall inure to the benefit of and be binding upon the respective
successors and assigns of the parties.  Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.
 
3.3.    Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
3.4.    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  This Agreement may also
be executed and delivered by facsimile signature and in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
3.5.    Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:  (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
electronic mail or facsimile if sent during normal business hours of the
recipient, and if not so confirmed, then on the next business day, (c) five (5)
days after having been sent by registered or certified mail, return receipt
requested, postage prepaid, or (d) one (1) day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt.  All communications shall be sent to the respective
parties at their address as set forth below:
 
(i)  All correspondence to the Company shall be addressed as follows:
 
Broadpoint Securities Group, Inc.
    One Penn Plaza, 42nd Floor
                New York, New York 10119
        Fax: (212) 273-7100
        Attention:  General Counsel
 
with a copy by fax or messenger or courier to:
 
Cahill/Wink LLP
5 Penn Plaza, 23rd floor
New York, NY 10001
Fax: (646) 378-2025
Attention:  Stephen Wink, Esq.


(ii) All correspondence to Mast shall be addressed as follows:
 
      If to Mast before September 15, 2008, at the following address:
 
               MAST Credit Opportunities I Master Fund Limited
               c/o MAST Capital Management, LLC
               535 Boylston Street, Suite 401
               Boston, Massachusetts 02116
               Attention: John S. Ehlinger
               Fax: (617) 247-7985
 
                                      If to Mast after September 15, 2008, at
the following address:
 
                                                MAST Credit Opportunities I
Master Fund Limited
                                                c/o MAST Capital Management, LLC
                                                200 Clarendon Street, 51st Floor
                                                Boston, Massachusetts 02116
                                                Attention: John S. Ehlinger


                                                with a copy by fax or messenger
or courier to:
 
Foley Hoag LLP
Bay Colony Corporate Center
1000 Winter Street, Suite 4000
Waltham, Massachusetts 02451
Attention: David A. Broadwin, Esq.
Fax: (617) 832-7000


3.6.    Amendments and Waivers.   Any term of this Agreement may be amended and
the observance of any term of this Agreement may be waived (either generally or
in a particular instance and either retroactively or prospectively), only with
the written consent of the Company and the Investor. No waivers of or exceptions
to any term, condition or provision of this Agreement, in any one or more
instances, shall be deemed to be, or construed as, a further or continuing
waiver of any such term, condition or provision.
 
[Remainder of Page Intentionally Left Blank]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 
 
 
 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 


 
Broadpoint Securities Group, Inc.





By: /s/ Robert I. Turner
Name:  Robert I. Turner
Title:    Chief Financial Officer
 


 
Mast Credit Opportunities I Master Fund Limited





By: /s/ Christopher B. Madison
Name:  Christopher B. Madison
Title:    Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Signature Page to Preemptive Rights Agreement
 
 

--------------------------------------------------------------------------------

 
